Order entered April 25, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01181-CV

                               JAMES H. GENTRY, Appellant

                                             V.

                             BENJAMIN N. SMITH, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-03888-2018

                                         ORDER
       Before the Court is appellant’s April 24, 2019 Motion for Leave to File Excess Pages.

We GRANT the motion and ORDER appellant’s reply brief filed as of the date of this order.


                                                   /s/   DAVID J. SCHENCK
                                                         PRESIDING JUSTICE